        Case 1:18-cv-00187-REB Document 236 Filed 05/29/20 Page 1 of 3




Cherese D. McLain, ISB #7911
cdm@msbtlaw.com
MSBT LAW
950 W. Bannock Street, Suite 520
Boise, ID 83702
Telephone: 208-331-1800
Fax: 208-331-1202

William E. Sparks, Pro Hac Vice Pending
wsparks@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Attorneys for Defendant-Intervenor Chesapeake Exploration, L.L.C.

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                        Case No. 1:18-cv-00187-REB

v.
                                                       DEFENDANT-INTERVENOR
DAVID BERNHARDT, Secretary of the Interior,           CHESAPEAKE EXPLORATION,
et al.,                                                L.L.C.’S NOTICE OF APPEAL

       Defendants,

CHESAPEAKE EXPLORATION, L.L.C., et
al.,

       Defendant-Intervenors.


       Proposed Defendant-Intervenor Chesapeake Exploration, L.L.C. hereby gives notice that

it appeals to the United States Court of Appeals for the Ninth Circuit the Memorandum Decision

and Order re: Plaintiffs’ Motion for Partial Summary Judgment (Phase One), Federal

Defendants’ Motion for Summary Judgment, and Defendant-Intervenors’ Motion for Partial

Summary Judgment (Dkt. 174) issued on February 27, 2020, as well as all prior orders and
         Case 1:18-cv-00187-REB Document 236 Filed 05/29/20 Page 2 of 3




decisions that merge into that order, including the Court’s Memorandum Decision and Order re:

Plaintiffs’ Motion for a Preliminary Injunction (Dkt. 30), Preliminary Injunction (Dkt. 74), the

Court’s Memorandum Decision and Order re Defendants’ Motion to Sever and Transfer (Dkt.

66), and the Court’s Memorandum Decision and Order re: Plaintiffs’ Motion for Reconsideration

and Clarification of Phase One Remedies and Defendants’ and Defendant-Intervenors’ Motions

to Stat (Dkt. 226)

       Respectfully submitted this 29th day of May 2020.



                                                   /s/ Cherese D. McLain
                                                   Cherese D. McLain

                                                   /s William E. Sparks
                                                   William E. Sparks
                                                   Pro Hac Vice Pending


                                                   Counsel for Proposed Defendant-Intervenor
                                                   Chesapeake Exploration, L.L.C.




                                               2
         Case 1:18-cv-00187-REB Document 236 Filed 05/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of May 2020, I served a true and correct copy of the

foregoing DEFENDANT-INTERVENOR CHESAPEAKE EXPLORATION, L.L.C.’S

NOTICE OF APPEAL via the Court’s electronic case filing system which will cause the

foregoing to be served upon all counsel of record.



                                                     s/ Cherese D. McLain




                                                3
